Citation Nr: 0118098	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1946 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. McAndrews, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to October 1945.  He died in October 1945, during service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.  

The appellant is the veteran's son.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and the reasons that follow, a 
remand is required.

This appeal arises out of the appellant's claim that his 
father (the veteran) died in service due to an incident that 
was not due to his own willful misconduct, as the RO 
determined in an October 1946 rating decision.  (The Board 
notes that the record reflects that the veteran died in 
service from suicide.)  The appellant claims that there was 
clear and unmistakable error in the prior rating decision, 
and that the veteran's death was not caused by an action that 
was his own willful misconduct.  

The Board notes that the RO has developed this claim on the 
basis of clear and unmistakable error in a prior rating 
decision, as listed on the title page of this decision.  It 
appears that the appellant is asserting that the correct 
facts, as they were known at the time, were not before the 
adjudicator at the time of the October 1946 decision.  In 
November 2000, the appellant submitted the veteran's 
Individual Deceased Personnel File that included the results 
of the Army Effects Bureau, Summary Court Martial, dated July 
15, 1946.  The appellant asserts that this additional 
government document shows that the veteran's estate was debt 
free at the time of his death in that the Court Martial 
report included a finding that the veteran did not owe money 
at the time of this death.  He argues that the correct facts 
as they were known at the time and as shown by 
contemporaneous government records demonstrate that the 
veteran had not misappropriated funds from the Post Exchange.  
The appellant also requests in his recent correspondence that 
the claims folder along with this evidence be returned to the 
RO for further consideration of the appellant's CUE claim.  
See 38 C.F.R. § 20.1304 (2000).  He also asserts that there 
are additional government records dated contemporaneous to 
the inservice death of the veteran which he is in the process 
of obtaining that will demonstrate that CUE was committed in 
the prior rating decision.  

In this regard, the Board notes that VA law and regulation 
provides that a clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).

To find clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313.  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e) (2000).  Instead, for a claim of 
clear and unmistakable error to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the alleged error is, and, unless it is the kind of error 
that, if true, would be clear and unmistakable on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Derwinski, 
6 Vet. App. 40, 44.  Further, review for CUE in a prior RO 
decision must be based on the record and the law that existed 
when that decision was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

In addition, a final RO decision may be vitiated in cases of 
grave procedural error.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tabalazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  See Simmons v. West, 
14 Vet. App. 84 (2000) (holding that Hayre does not require 
the tolling of the finality of an underlying RO decision for 
a "garden variety" failure of VA's duty to assist); see also 
Tetro v. Gober, 14 Vet. App. 100 (2000) (holding that the 
failure by VA to request a veteran's Social Security 
Administration records was not a "grave procedural error," 
and was not an error of such magnitude that it deprived the 
appellant of a fair opportunity to obtain a benefit provided 
by law).

Based on the foregoing, and in order to give the appellant 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and his representative, and invite 
submission of any additional evidence 
they may wish to present in support of 
this appeal.  

3.  After completion of the foregoing, 
the case should again be reviewed by the 
RO on the basis of any additional 
evidence submitted by the appellant.  If 
the benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case 
addressing all evidence associated with 
the claims file after the issuance of the 
February 1999 Statement of the Case.  The 
appellant should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




